A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Advisory action filed on 4/1/2022 is acknowledged.  
3.	Claims 3-8, 12 and 13 have been cancelled.
4.	Claims 1, 2, 9-11 and 14-20 are pending in this application.
5.	Claims 14-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Applicant elected without traverse of Group 1 (claims 1-13) and elected sulfuric acid as species of ionization stabilizing excipient; and DMSO as species of aprotic polar solvent in the reply filed on 4/18/2019.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  A search was conducted on the elected species; and prior art was found.  Claims 1, 2 and 9-11 are examined on the merits in this office action.

Priority
7.	The instant application is a 371 of PCT/US16/53628 filed on 9/25/2016
which is a CIP of US application No. 15/136650 filed on 4/22/2016 (currently granted as US patent 9649364 B2), which claims benefit of US provisional application No. 62/233032 filed on 9/25/2015.  However, both US application No. 15/136650 and US provisional application No. 62/233032 fail to provide support to instant claims 1, 2 and 9-11.  Therefore, the effective filing date of instant claims 1, 2 and 9-11 is the filing date of PCT/US16/53628, which is 9/25/2016. 

Declaration under 37 C.F.R. 1.132
8.	A Declaration of Steven Prestrelski under 37 CFR 1.132 has been filed on 4/1/2022.  The Declaration is sufficient to overcome all the rejections set forth in the previous office action except the rejection to instant claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description).

Withdrawn Rejections
9.	All rejections set forth in the previous office action except the rejection to instant claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) are hereby withdrawn in view of Applicant's persuasive arguments.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	(Revised due to Applicant's amendment to the claim) Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1 and 9-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claim 1 and 9-11 are drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
With regards to the recited “sulfuric acid at a concentration of between 3 - 5 mM”, the recited sulfuric acid concentration has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for the sulfuric acid concentration recited in instant claim 1.  With regards to the sulfuric acid concentration recited in instant claim 1, the instant specification discloses glucagon formulation comprising sulfuric acid at a concentration of 2.0, 4.0, 5.0, 6.3, 7.9, 10.0 or 12.6 mM (see pages 37-38, paragraph [0107] and Table 8 of instant specification).  Therefore, the instant specification fails to provide literal support to the sulfuric acid concentration recited in instant claim 1.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to the sulfuric acid concentration recited in instant claim 1.
Taken all these together, the instant specification fails to provide support to the limitation “sulfuric acid at a concentration of between 3 - 5 mM” recited in instant claim 1.

Response to Applicant's Arguments
12.	Applicant argues that "Based on Applicant's specification and working examples, a POSA would have been able to reasonably discern a disclosure of "sulfuric acid at a concentration of between 3-5 mM""; and "The decision in Wertheim is on point and must not be discounted".
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments that "Based on Applicant's specification and working examples, a POSA would have been able to reasonably discern a disclosure of "sulfuric acid at a concentration of between 3-5 mM"", the Examiner would like to point out that although instant specification discloses various concentrations of ionization stabilizing excipient (which can be sulfuric acid); and glucagon formulation comprising sulfuric acid at a concentration of 2.0, 4.0, 5.0, 6.3, 7.9, 10.0 or 12.6 mM, the range of the concentration of ionization stabilizing excipient disclosed in the instant specification broadly includes from about 0.01 mM to 1000 mM or up to the solubility limit of the ionization stabilizing excipient in the aprotic polar solvent system (see for example, page 5, paragraph [0012] of instant specification).  Furthermore, the therapeutic agent in the formulation broadly includes any peptide or small molecule (see for example, page 6, paragraph [0013] of instant specification).  Therefore, in view of the disclosure of all the possible concentrations of ionization stabilizing excipient in a stable formulation comprising a therapeutic agent such as peptide or small molecule and an aprotic polar solvent, it is determined that one of ordinary skilled in the art would not be able to derive the claimed "sulfuric acid at a concentration of between 3 - 5 mM" in the stable glucagon formulation recited in instant claims 1 and 9-11.  Therefore, the instant specification fails to provide support to the limitation "sulfuric acid at a concentration of between 3 - 5 mM" recited in instant claim 1.  
In response to Applicant's arguments that "The decision in Wertheim is on point and must not be discounted", first, as stated in the previous office action, the Examiner would like to point that as stated in MPEP § 2163.05(III), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%."; and it is determined that a limitation to "between 35% and 60%" did meet the description requirement.  In that case, 35% is very close to 36% disclosed in the specific examples.  However, in the instant case, none of the concentrations of sulfuric acid in the specific examples is close to 3 mM.  Furthermore, as explicitly stated in In re Wertheim, the decision there is not a rule that is applicable to all description cases involving ranges.  Therefore, it is unclear to the Examiner how The decision in Wertheim is discounted in the previous response.  Further clarification is required.  
With regards to Applicant's arguments about what in in Wertheim that is not found to meet the written description, the Examiner understands that the recited "at least 35%" with no upper range is not the same as instant claimed range of 3-5 mM.  However, it is unclear to the Examiner that based on this open-ended range in in Wertheim, how/why Applicant reaches the conclusion that any closed range would automatically meet the written description requirement.  Further clarification is required.
With regards to Applicant's arguments that 4.0 mM is as close to 3.0 mM as 35% is as close to 36% in Wertheim, the Examiner would like to point out that 35% equals to about 97.2% of 36%; while 3.0 mM equals to 75% of 4.0 mM.  Therefore, one of ordinary skilled in the art would not think 4.0 mM is as close to 3.0 mM as 35% is as close to 36% in Wertheim.
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Objections
14.	Claim 1 is objected to for the following minor informality: It appears that there is an extra space in the recited "…without  drying the glucagon peptide or salt…".  Applicant is required to correct this error.

New Rejections
Claim Rejections - 35 U.S.C. § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sabharwal et al (WO 2016/201248 A1, filed with IDS).
The instant claims 1, 2 and 9-11 are drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
Sabharwal et al, throughout the patent, teach stable glucagon formulation comprising glucagon at a concentration of 5 mg/mL, ionization stabilizing excipient such as hydrochloride acid (HCl) and an aprotic polar solvent such as DMSO, wherein both glucagon and the ionization stabilizing excipient are dissolved directly in the aprotic polar solvent without drying the glucagon peptide from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent, and wherein the stable glucagon formulation has a moisture content of less than 5%, for example, page 4, paragraphs [0015] and [0016]; page 24, paragraph [0094]; page 31, paragraph [0116]; page 41, paragraph [0149] to page 42, paragraph [0154]; and claims 11-15, 17 and 18.  It reads on DMSO as the elected species of aprotic polar solvent.  It meets the limitations of parts (a) and (c), and "wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent" recited in instant claim 1; and the limitation of instant claim 9.  Sabharwal et al further teach in addition to HCl, sulfuric acid (H2SO4) is another ionization stabilizing excipient that can be used in the stable glucagon formulation; and the effective amount of ionization stabilizing excipient is determined by establishing an appropriate ionization of the glucagon in the aprotic polar solvent, such as at a concentration of at least, at most, or about 0.01, 0.1, 0.5, 1, 10, or 50 mM to 10, 50, 75, 100, 500, 1000 mM, or up to the solubility limit of the ionization stabilizing excipient in the aprotic polar solvent system , for example, page 4, paragraphs [0015] and [0016]; page 5, paragraph [0019]; and page 14, paragraph [0056].  It reads on sulfuric acid as the elected species of ionization stabilizing excipient; and meets the limitation of "wherein the ionization stabilizing excipient is sulfuric acid" recited in instant claim 1.  Sabharwal et al also teach the stability of the formulation can be enhanced by the inclusion of one or more stabilizing excipients in an amount that is about 1 %, about 5%, about 10% (w/v) and so on; and trehalose as an example of stabilizing excipients; for example, page 29, paragraph [0113].  It meets the limitation of trehalose recited in instant claim 1.  Furthermore, Sabharwal et al teach the stable glucagon formulation further comprises a preservative such as benzyl alcohol at less than 10, 5 or 3% (w/v), for example, page 27, paragraph [0108]; and claims 19 and 20.  It meets the limitations of instant claims 10 and 11. 
The difference between the reference and instant claims 1, 2 and 9-11 is that the reference does not have a specific example of a stable glucagon formulation comprising glucagon, sulfuric acid, DMSO and trehalose at the specific concentrations recited in instant claim 1; and the limitation of instant claim 2. 
However, in view of the teachings of Sabharwal et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a stable glucagon formulation comprising glucagon at 5 mg/mL, sulfuric acid as an ionization stabilizing excipient, DMSO, trehalose, and benzyl alcohol at less than 10, 5 or 3% (w/v); wherein both glucagon and sulfuric acid are directly dissolved in DMSO without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; and wherein the stable glucagon formulation has a moisture content of less than 5%.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amounts of sulfuric acid and trehalose in the stable glucagon formulation for improving the stability of the glucagon formulation.  Sabharwal et al explicilty teach in addition to HCl, sulfuric acid (H2SO4) is another ionization stabilizing excipient that can be used in the stable glucagon formulation; and the effective amount of ionization stabilizing excipient is determined by establishing an appropriate ionization of the glucagon in the aprotic polar solvent.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the teachings of Sabharwal et al as a whole and with routine optimization, it would have been obvious to one of ordinary skilled in the art to develop a stable formulation comprising: (a) glucagon at a concentration of 5 mg/ml; (b) sulfuric acid (an ionization stabilizing excipient) at a concentration of 3-5 mM such as 4.0 mM; (c) DMSO as an aprotic polar solvent; and (d) trehalose at less than 10, 5 or 3% (w/v), wherein both glucagon and sulfuric acid are directly dissolved in DMSO without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; wherein the moisture content of the formulation is less than 5% w/w; and wherein the composition further comprises benzyl alcohol at less than 3% (w/v).  
In view of the teachings of Sabharwal et al as a whole and with routine optimization, one of ordinary skilled in the art would have been motivated to develop a stable formulation comprising: (a) glucagon at a concentration of 5 mg/ml; (b) sulfuric acid (an ionization stabilizing excipient) at a concentration of 3-5 mM such as 4.0 mM; (c) DMSO as an aprotic polar solvent; and (d) trehalose at less than 10, 5 or 3% (w/v), wherein both glucagon and sulfuric acid are directly dissolved in DMSO without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; wherein the moisture content of the formulation is less than 5% w/w; and wherein the composition further comprises benzyl alcohol at less than 3% (w/v), because in view of the teachings of Sabharwal et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a stable glucagon formulation comprising glucagon at 5 mg/mL, sulfuric acid as an ionization stabilizing excipient, DMSO, trehalose, and benzyl alcohol at less than 10, 5 or 3% (w/v); wherein both glucagon and sulfuric acid are directly dissolved in DMSO without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; and wherein the stable glucagon formulation has a moisture content of less than 5%.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amounts of sulfuric acid and trehalose in the stable glucagon formulation for improving the stability of the glucagon formulation.  Sabharwal et al explicilty teach in addition to HCl, sulfuric acid (H2SO4) is another ionization stabilizing excipient that can be used in the stable glucagon formulation; and the effective amount of ionization stabilizing excipient is determined by establishing an appropriate ionization of the glucagon in the aprotic polar solvent.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (see MPEP § 2144.05 II A).  
In view of the teachings of Sabharwal et al as a whole and with routine optimization, a person of ordinary skilled in the art would have reasonable expectation of success in developing a stable formulation comprising: (a) glucagon at a concentration of 5 mg/ml; (b) sulfuric acid (an ionization stabilizing excipient) at a concentration of 3-5 mM such as 4.0 mM; (c) DMSO as an aprotic polar solvent; and (d) trehalose at less than 10, 5 or 3% (w/v), wherein both glucagon and sulfuric acid are directly dissolved in DMSO without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent; wherein the moisture content of the formulation is less than 5% w/w; and wherein the composition further comprises benzyl alcohol at less than 3% (w/v).

Obviousness Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

19.	Claims 1, 2 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-16 of US patent 9649364 B2 in view of the Chemicals Used for pH Adjustment document (from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, pages 1-2, 3/4/2013, cited and enclosed in the previous office actions).
20.	Instant claims 1, 2 and 9-11 drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
21.	Claim 1 of US patent 9649364 B2 is drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.  Dependent claims 2-5 and 8-16 of US patent 9649364 B2 recite further limitations to the stable formulation in claim 1.
22.	The difference between the stable glucagon formulation recited in claims 1-5 and 8-16 of US patent 9649364 B2 and instant claimed stable glucagon formulation is that the stable glucagon formulation recited in claims 1-5 and 8-16 of US patent 9649364 B2 does not comprise sulfuric acid as an ionization stabilizing excipient; and the concentrations of glucagon and sulfuric acid recited in instant claims.   
However, according to the definition of ionization stabilizing excipient in the specification of US patent 9649364 B2, "an "ionization stabilizing excipient" is an excipient that establishes and/or maintains a particular ionization state for a therapeutic agent. In certain aspects the ionization stabilizing excipient can be, or includes, a molecule that donates at least one proton under appropriate conditions or is a proton source. According to the Bronsted-Lowry definition, an acid is a molecule that can donate a proton to another molecule, which by accepting the donated proton may thus be classified as a base. As used in this application, and as will be understood by the skilled technician, the term "proton" refers to the hydrogen ion, hydrogen cation, or H+." (see column 9, lines 1-12 of US patent 9649364 B2).
Furthermore, the Chemicals Used for pH Adjustment document teaches that in addition to HCl, sulfuric acid is another most commonly used source of hydrogen ions (H+), for example, page 1, the 3rd paragraph; and Section “Acids”.  
In addition, one of ordinary skill in the art would have been motivated to optimize the amounts of glucagon and sulfuric acid in the stable glucagon formulation for improving the stability of the glucagon formulation.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the teachings of the Chemicals Used for pH Adjustment document with routine optimization, it would have been obvious to one of skill in the art to modify the stable glucagon formulation recited in claims 1-5 and 8-16 of US patent 9649364 B2 and develop the stable glucagon formulation recited in instant claims 1, 2 and 9-11.  

23.	Claims 1, 2 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 26-34 of US patent 5932547 A in view of Sabharwal et al (WO 2016/201248 A1, filed with IDS).
24.	Instant claims 1, 2 and 9-11 drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
25.	Claims 15 and 26-34 of US patent 5932547 A are drawn to a stable formulation of a peptide compound comprising: (a) at least one peptide compound; and (b) at least one polar aprotic solvent, wherein said peptide compound is selected from the group
consisting of glucagon, glucagon like peptide-1 and glucagon like peptide-2.
26.	The difference between the stable glucagon formulation recited in claims 15 and 26-34 of US patent 5932547 A and instant claimed stable glucagon formulation is that the stable glucagon formulation recited in claims 15 and 26-34 of US patent 5932547 A does not comprise sulfuric acid as an ionization stabilizing excipient and trehalose; the concentrations of glucagon, sulfuric acid and trehalose recited in instant claims; and the limitations of instant claims 9-11.   
However, in view of the teachings of Sabharwal et al as a whole with routine optimization as set forth in Section 17 above, it would have been obvious to one of skill in the art to modify the stable glucagon formulation recited in claims 15 and 26-34 of US patent 5932547 A and develop the stable glucagon formulation recited in instant claims 1, 2 and 9-11.  

27.	For the same/similar reasoning/rational as the rejection set forth in Sections 23-26 above, instant claims 1, 2 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 19 of US patent 8110209 B2; claims 1, 5, 12 and 13 of US patent 8790679 B2; claims 1-17 of US patent 9018162 B2; claims 1-27 of US patent 9295724 B2; claims 1-19 of US patent 9302010 B2; claims 1, 4, 12 and 15 of US patent 9314424 B2; claims 1-27 of US patent 9339545 B2; claims 1 and 2 of US patent 9642894 B2; and claims 1-7 of US patent 9687527 B2, and in view of the teachings of Sabharwal et al (WO 2016/201248 A1, filed with IDS) with routine optimization as set forth in Section 17 above.

28.	For the same/similar reasoning/rational as the rejection set forth in Sections 23-26 above, instant claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 
claims 99-131 of co-pending application No. 17/215449 in view of the teachings of Sabharwal et al (WO 2016/201248 A1, filed with IDS) with routine optimization as set forth in Section 17 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.	Claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4, 6-9, 12-15, 17-22 and 159-161 of co-pending application No. 15/735052 in view of the Chemicals Used for pH Adjustment document (pages 1-2, 3/4/2013, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, cited and enclosed in the previous office actions) and Prestrelski et al (US 2014/0221288 A1, filed with IDS).
30.	Instant claims 1, 2 and 9-11 drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
31.	Claims 2-4, 6-9, 12-15, 17-22 and 159-161 of co-pending application No. 15/735052 are drawn to a method for reducing body weight in a subject in need thereof, the method comprising: i) chronically administering to the subject in need thereof for at least 90 days a stable glucagon formulation, said stable formulation comprising glucagon and an ionization stabilizing excipient; wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or salt thereof at a dose of about 50 µg to about 200 µg; wherein the stable glucagon formulation may be administered more than 3 times a day in response to a hunger cue in the subject, and ii) reducing body weight in the subject in need thereof, wherein the glucagon peptide, glucagon analogue, or salt thereof is dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide, glucagon analogue, or salt thereof; wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent, wherein the stable glucagon formulation is administered by injection or infusion, but not by intramuscular injection, and wherein the glucagon formulation is stable for at least 3 months at controlled room temperature.
32.	The difference between the stable glucagon formulation recited in claims 2-4, 6-9, 12-15, 17-22 and 159-161 of co-pending application No. 15/735052 and instant claimed stable glucagon formulation is that the stable glucagon formulation recited in claims 2-4, 6-9, 12-15, 17-22 and 159-161 of co-pending application No. 15/735052  does not comprise sulfuric acid as an ionization stabilizing excipient and trehalose; and the concentrations of glucagon, sulfuric acid and trehalose recited in instant claims.   
However, according to the definition of ionization stabilizing excipient in the specification of co-pending application No. 15/735052, "an "ionization stabilizing excipient" is an excipient that establishes and/or maintains a particular ionization state for a therapeutic agent. In certain aspects the ionization stabilizing excipient can be, or includes, a molecule that donates at least one proton under appropriate conditions or is a proton source. According to the Bronsted-Lowry definition, an acid is a molecule that can donate a proton to another molecule, which by accepting the donated proton may thus be classified as a base. As used in this application, and as will be understood by the skilled technician, the term "proton" refers to the hydrogen ion, hydrogen cation, or H+." (see page 14, paragraph [0055] of the specification of co-pending application No. 15/735052).
Furthermore, the Chemicals Used for pH Adjustment document teaches that in addition to HCl, sulfuric acid is another most commonly used source of hydrogen ions (H+), for example, page 1, the 3rd paragraph; and Section “Acids”.  
In addition, Prestrelski et al, throughout the patent, teach stable glucagon formulation comprising glucagon and aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, for example, Abstract.  Prestrelski et al further teach such stable glucagon formulation can further comprise stabilizing excipient such as trehalose in an amount ranging from about 1 % (w/v) to about 60% (w/v), from about 1 % (w/v) to about 50% (w/v), from about 1 % (w/v) to about 40% (w/v), from about 1 % (w/v) to about 30% (w/v), from about 1 % (w/v) to about 20% (w/v) and so on, for example, page 2, paragraph [0012].  Prestrelski et al also teach such stable glucagon formulation can further comprise preservative such as benzyl alcohol, for example, page 7, paragraph [0069].  
And, one of ordinary skill in the art would have been motivated to optimize the amounts of glucagon, sulfuric acid, trehalose and preservative in the stable glucagon formulation for improving the stability of the glucagon formulation.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the combined teachings of the Chemicals Used for pH Adjustment document and Prestrelski et al with routine optimization, it would have been obvious to one of skill in the art to modify the stable glucagon formulation recited in claims 2-4, 6-9, 12-15, 17-22 and 159-161 of co-pending application No. 15/735052 and develop the stable glucagon formulation recited in instant claims 1, 2 and 9-11.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

33.	For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 27-30 and 42 of co-pending application No. 16/630774 in view of the combined teachings of the Chemicals Used for pH Adjustment document (pages 1-2, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, cited and enclosed in the previous office actions) and Prestrelski et al (US 2014/0221288 A1, filed with IDS) with routine optimization as set forth in Section 32 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

34.	Claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of co-pending application No. 16/888028 in view of Prestrelski et al (US 2014/0221288 A1, filed with IDS).
35.	Instant claims 1, 2 and 9-11 drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
36.	Claims 1-41 of co-pending application No. 16/888028 are drawn to an aprotic polar solvent formulation comprising: (a) a therapeutic agent; (b) an ionization stabilizing excipient; (c) an aprotic polar solvent; and (d) from about 10 % v/v to about 50% v/v water, wherein the formulation is compatible with a container and/or injection device flow path.
	In view of the combined teachings of claims 1-41 of co-pending application No. 16/888028, it would have been obvious to one of ordinary skilled in the art to develop a stable glucagon formulation comprising glucagon, sulfuric acid as ionization stabilizing excipient, DMSO as aprotic polar solvent, trehalose at less than about 3% (w/v), and preservative.
37.	The difference between the stable glucagon formulation developed from the combined teachings of claims 1-41 of co-pending application No. 16/888028 above and instant claimed stable glucagon formulation is that the stable glucagon formulation developed from the combined teachings of claims 1-41 of co-pending application No. 16/888028 above does not comprise benzyl alcohol as preservative; and does not teach the concentrations of glucagon, sulfuric acid and preservative and the moisture content recited in instant claims.   
However, Prestrelski et al, throughout the patent, teach stable glucagon formulation comprising glucagon and aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, for example, Abstract.  Prestrelski et al further teach such stable glucagon formulation can further comprise stabilizing excipient such as trehalose in an amount ranging from about 1 % (w/v) to about 60% (w/v), from about 1 % (w/v) to about 50% (w/v), from about 1 % (w/v) to about 40% (w/v), from about 1 % (w/v) to about 30% (w/v), from about 1 % (w/v) to about 20% (w/v) and so on, for example, page 2, paragraph [0012].  Prestrelski et al also teach such stable glucagon formulation can further comprise preservative such as benzyl alcohol, for example, page 7, paragraph [0069].  
And, one of ordinary skill in the art would have been motivated to optimize the amounts of glucagon, sulfuric acid, trehalose and preservative and the moisture content in/of the stable glucagon formulation for improving the stability of the glucagon formulation.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the combined teachings of claims 1-41 of co-pending application No. 16/888028 and Prestrelski et al with routine optimization, it would have been obvious to one of skill in the art to develop the stable glucagon formulation recited in instant claims 1, 2 and 9-11.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

38.	For the same/similar reasoning/rational as the rejection set forth in Sections 34-37 above, instant claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-51 of co-pending application No. 17/359202 in view of the teachings of Prestrelski et al (US 2014/0221288 A1, filed with IDS) with routine optimization as set forth in Section 37 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

39.	Claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36, 51-53 and 55-69 of co-pending application No. 16/964124.
40.	Instant claims 1, 2 and 9-11 drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof at a concentration of 5 mg/mL; (b) an ionization stabilizing excipient, wherein the ionization stabilizing excipient is sulfuric acid at a concentration of between 3 - 5 mM; (c) an aprotic polar solvent, which is dimethyl sulfoxide (DMSO); and (d) trehalose at less than 10, 5, or 3% w/v; wherein the glucagon peptide or salt thereof of (a) and the ionization stabilizing excipient of (b) are dissolved directly in the aprotic polar solvent without drying the glucagon peptide or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic polar solvent.  
41.	Claims 36, 51-53 and 55-69 of co-pending application No. 16/964124 are drawn to a method of preventing or treating hypoglycemia in a post- bariatric surgery subject comprising: (a) determining whether or not the post-bariatric surgery subject is at risk of developing post-bariatric hypoglycemia (PBHI); and (b) administering a therapeutic formulation comprising 300 µg of a glucagon peptide, a glucagon analog, or salts thereof to the subject if the subject is determined to be at risk of developing PBH.
	In view of the combined teachings of claims 36, 51-53 and 55-69 of co-pending application No. 16/964124, it would have been obvious to one of ordinary skilled in the art to develop a stable glucagon formulation comprising glucagon, sulfuric acid as ionization stabilizing excipient, DMSO as aprotic polar solvent, trehalose as a carbohydrate at 3 to 7%, and benzyl alcohol as preservative at less than 3% (w/v), wherein the stable glucagon formulation has a moisture content of less than 3%.
42.	The difference between the stable glucagon formulation developed from the combined teachings of claims 36, 51-53 and 55-69 of co-pending application No. 16/964124 above and instant claimed stable glucagon formulation is that the stable glucagon formulation developed from the combined teachings of claims 36, 51-53 and 55-69 of co-pending application No. 16/964124 above does not teach the concentrations of glucagon and sulfuric acid recited in instant claims.   
However, one of ordinary skill in the art would have been motivated to optimize the amounts of glucagon, sulfuric acid and trehalose in the stable glucagon formulation for improving the stability of the glucagon formulation.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the combined teachings of claims 36, 51-53 and 55-69 of co-pending application No. 16/964124 with routine optimization, it would have been obvious to one of skill in the art to develop the stable glucagon formulation recited in instant claims 1, 2 and 9-11.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

43.	For the same/similar reasoning/rational as the rejection set forth in Sections 39-42 above, instant claims 1, 2 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-40, 43, 45-58 and 60 co-pending application No. 16/955698 with routine optimization.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658